Order entered July 16, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00177-CV

                                EX PARTE JOHN CLOUD

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. X-13-1239-P

                                          ORDER
       Because a copy of the appellate record was mailed to appellant, a pro se inmate, on July

9, 2014, we DENY as moot his July 15, 2014 motion for set of records and related information.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE